                              Case 15-10888              Doc 44        Filed 01/16/19           Page 1 of 1
Form 211

                                    UNITED STATES BANKRUPTCY COURT
                                                  Middle District of North Carolina
                                                     101 S. Edgeworth Street
                                                      Greensboro, NC 27401

                                                                                      Bankruptcy Case No.: 15−10888
IN THE MATTER OF:
Rusty Shawn Hawkins xxx−xx−9988
608 Indian Valley Dr.
Burlington, NC 27217−8955

   Debtor(s)

                                                           FINAL DECREE



   IT APPEARING that the Chapter 13 Standing Trustee has filed the Final Report for the above referenced case; that notice has been
given to the Bankruptcy Administrator and parties in interest pursuant to Rule 5009; that the Court has ruled on objections, if any, filed to
the Final Report; and that the estate has been fully administered; it is therefore
   ORDERED that Anita Jo Kinlaw Troxler , Standing Trustee, shall be, and hereby is, discharged in this case; and it is further


   ORDERED that the above−named case be, and hereby is, closed.




Dated: 1/16/19
